Moyer, C.J.,
dissenting.
{¶ 33} I respectfully dissent, because the majority opinion is in conflict with former R.C. 3937.18(E)(2).
{¶ 34} Former R.C. 3937.18(E)(2) provides that a car is not uninsured or underinsured if it is “[a] motor vehicle owned by a political subdivision, unless the operator of the motor vehicle has an immunity under Chapter 2744. of the Revised Code that could be raised as a defense in an action brought against the operator by the insured.” 148 Ohio Laws, Part V, 11380, 11383-11384. In the present case, the car at issue was owned by the city of Dayton and operated by a city employee who was immune from liability under R.C. Chapter 2744. By the express terms of former R.C. 3937.18(E)(2), the car is therefore uninsured or underinsured. The majority holds the exact opposite — that Dayton is self-insured and therefore not uninsured or underinsured under former R.C. 3937.18(E)(3).
{¶ 35} The majority reconciles this conflict by incorrectly defining “operator” in former R.C. 3937.18(E)(2) as including “political subdivision.” The majority, which argues that the idea of an “immune operator” is internally redundant, bases this argument on an incorrect statement of law: “Because the employee is always immune, there is no need to refer to the immunity of only the employee/driver in section (E)(2).” The majority is incorrect that an employee is always immune. As the majority recognizes, “the employee driver is always immune from liability for negligence unless his or her acts were outside the scope of employment.” (Emphasis added.) ¶ 28. The term “immune” therefore serves to distinguish between drivers who were employees acting within the scope of employment and those who were not.
*306{¶ 36} In the majority’s discussion of the meaning of “operator” in former R.C. 3937.18(K)(2), it speculates without support about the intent of the General Assembly, using its theory of the intent of the General Assembly to reach a countertextual result. As a preliminary matter, it is unnecessary here to look beyond the language to determine the intent of the General Assembly: “The court must first look to the plain language of the statute itself to determine the legislative intent. We apply a statute as it is written when its meaning is unambiguous and definite.” (Citation omitted.) State v. Lowe, 112 Ohio St.3d 507, 2007-Ohio-606, 861 N.E.2d 512, ¶ 9. The plain meaning of “to operate” is “[t]o control the functioning of; run.” American Heritage Dictionary of the English Language, Third Edition (1992) 1268. The word “operator” is not a synonym for “owner.” The existence of distinct meanings for these words is also evident in the statutory context. Former R.C. 3937.18(K)(2) refers both to the owner and the operator of the vehicle: “A motor vehicle owned by a political subdivision, unless the operator of the motor vehicle has an immunity.” (Emphasis added.) By using two different terms, the text implies two distinct meanings.
{¶ 37} The majority provides no support for its theory of the General Assembly’s intent in enacting the provisions: “Former R.C. 3937.18(K)(2) excluded any motor vehicle owned by a political subdivision from being uninsured — because the political subdivision would likely have insurance or the ability to pay damages — unless the operator of the political subdivision’s vehicle is immune (and the insured is not legally entitled to recover from the operator), whereas (K)(3) excluded from being uninsured any self-insured vehicle.” (Emphasis added.) Majority opinion, ¶ 27. The majority suggests that the General Assembly intended to shift the burden of satisfying the judgment to political subdivisions, to the extent that insurance companies must satisfy the judgment only in cases in which it is impossible to subject the political subdivision to liability. The majority provides no support for this theory.
{¶ 38} The majority’s statement of the intent of the General Assembly also ignores the considerable evidence to the contrary provided by the collateral-source rule. As the majority recognizes, the collateral-source rule, recorded in R.C. 2744.05(B), prohibits insurers from bringing a subrogation claim against a political subdivision. The subrogation rule thus recognizes the very result that the majority appears to think is impossible: The burden of satisfying the judgment shifts to the insurance company when the political subdivision can still be subjected to liability. The majority dismisses the collateral-source rule as irrelevant on the ground that this case does not involve subrogation, but I believe the rule provides strong and very relevant evidence that the General Assembly did not intend to shift the burden to satisfy the judgment to political subdivisions in all cases in which political subdivisions can still be subjected to liability.
*307{¶ 39} I also believe that the majority improperly relies on R.C. 2744.08(A)(2)(a) to hold that Dayton is self-insured within the meaning of the financial-responsibility law of the state. That provision provides only minimal guidance for the establishment of a self-insurance program by a political subdivision: “[A] political subdivision may establish and maintain a self-insurance program relative to its and its employees’ potential liability in damages in civil actions * * Section (A) of R.C. 2744.08 does not require a political subdivision to affirmatively demonstrate financial responsibility. Pursuant to the majority’s opinion, parties not exempt from the certification requirements in R.C. 4509.72(A) must affirmatively demonstrate financial responsibility in order to be considered self-insured for the purposes of former R.C. 3937.18(E)(3), whereas any self-insurance program by a political subdivision is by default considered self-insured for the purposes of former section (E)(3).
{¶ 40} The description of the self-insurance programs of political subdivisions in R.C. 2744.08(A) is not a definition of self-insurance for the purposes of former R.C. 3937.18(E)(3). If the General Assembly had intended R.C. 2744.08(A) to be definitional for the purposes of former R.C. 3937.18(E)(3), it could have used language that so indicated with the clarity of R.C. 4509.72(A), which provides that any person with a sufficient number of cars registered in this state “may qualify as a self-insurer by obtaining a certificate of self-insurance issued by the registrar of motor vehicles.” Barring such language, we cannot rely on R.C. 2744.08(A) to hold that Dayton is self-insured within the meaning of the financial-responsibility law of the state.
{¶ 41} Finally, the syllabus language is at odds with the holding in the text of the opinion. The syllabus language suggests that it is proper to use R.C. Chapter 4509 in some manner to determine whether a party qualifies as self-insured: “A political subdivision is self-insured for purposes of former R.C. 3937.18(E)(3) if it qualifies as a self-insurer under R.C. Chapter 4509, although it is not required to obtain a certificate of self-insurance.” The body of the opinion nevertheless refers exclusively to provisions outside R.C. Chapter 4509 in its determination that Dayton was self-insured: “Dayton complied with the financial-responsibility law that applies to political subdivisions by creating a self-insurance program for political-subdivision tort-liability purposes as authorized under former R.C. 2744.08(A). * * * Because former R.C. 3937.18(E)(3) does not specifically refer to R.C. Chapter 4509, we hold that Dayton is self-insured * * *.” ¶ 20. The majority’s syllabus language implies that some form of compliance with R.C. Chapter 4509 is necessary, but its opinion provides no indication of what form such compliance should take, referring exclusively to provisions outside that chapter.
Gallagher, Gams, Pryor, Tallan & Littrell, L.L.P., and Mark H. Gams, for appellant.
Patrick J. Bonfield, Dayton Law Director, John J. Danish, Deputy Law Director, and John C. Musto, Assistant City Attorney, for appellees city of Dayton and Earl Moreo.
Stephen L. Byron and John Gotherman, urging affirmance for amicus curiae, Ohio Municipal League.
{¶ 42} For the foregoing reasons, I would affirm the judgment of the court of appeals.
Lanzinger and Cupp, JJ., concur in the foregoing opinion.